Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are currently pending and have been examined.
Claims 1, 2, 4, 6, 7, 8, and 13 have been amended by Examiner.
Claims 1-13 are allowed.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 20 September 2018.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a correspondence with Richard Botos via telephone call on 05 May 2021 and finalized claims were agreed upon via email correspondence on 05 May 2021. An additional amendment has been made in independent claims 7 and 13 (wherein the media server is configured to calculate the index by) to reflect the same change made in independent claim 1. 

The application has been amended as follows: 
 (Currently Amended) A data storage and retrieval system for non-contiguous medical device data, the system comprising:

(ii) a network connectivity log coupled to the media server, the network connectivity log configured to automatically record: (a) times at which the medical device connects to the computer network and (b) times at which the medical device disconnects from the computer network;
(iii) a data store coupled to the media server and containing a media file, the data store configured to automatically:
store digital media data in the media file of the data store; and 
provide a requested portion, less than all, of the of the data store in response to a provision request, wherein the provision request includes an index, relative to an end of the media file, that corresponds to the requested portion; 
(iv) the media server, connectable via the computer network to the medical device, and configured to automatically:
(a) receive the messages from the medical device via the computer network; 
(b) store status information from the received messages into the media file of the data store, such that the media server stores status information from consecutive received messages contiguously, in time order, in the media file with time gaps caused by the occasional gaps in connectivity of the computer network between the medical device and the
(c) receive a status request for status information stored in the media file, the status request includes a status information time at which the requested status information was captured at the medical device;
(d) access the network connectivity log and calculate an index, relative to an end of the media file, wherein the media server is configured to calculate the index by: (1) locating a connect-disconnect pair in the network connectivity log that includes the status information time, (2) calculating a first offset from the stored media file beginning to a media file segment beginning at the medical device connect time of the connect-disconnect pair, (3) calculating a second offset from the media file segment beginning to the status information time, and (4) adding together the first offset and the second offset; 

(f) provide, in response to the status request, the portion of the stored media file beginning at the calculated index returned from the data store.
(Currently Amended) A system according to claim 1, wherein: 
the data store is further configured to:
store digital media data in at least one archive file of the data store;
when the media file stores a predetermined amount of digital media data, copy the digital media data stored in the media file to the at least one archive file; and
provide a requested portion, which is less than all, of the stored archive file in response to an archive provision request, wherein the archive provision request includes an index, relative to an end of the archive file, that corresponds to the requested portion of the stored archive file; 
the network connectivity log is further configured to automatically record, for each period of connectivity of the computer network, information identifying one of the media file and the archive file; and
the media server is further configured to:
access the network connectivity log and calculate an archive index, relative to an end of the archive file, wherein the media server is configured to calculate the archive index by: (1) locating a connect-disconnect pair in the network connectivity log that includes the status information time, (2) calculating a third offset from the archive file beginning to an archive segment beginning at the medical device connect time of the connect-disconnect pair, (3) calculating a fourth offset from the archive segment beginning to the status information time, and (4) adding together the third offset and the fourth offset;
request, from the data store via an archive provisional request, a portion of the stored archive file beginning at the calculated archive index; and
provide the portion of the stored archive file beginning at the calculated archive index returned from the data store.
(Original) A system according to claim 1, wherein the media server is further configured to automatically cause display of a pop-up message when a message indicates the medical device requires attention.
the status of the medical device.
(Original) A system according to claim 1, further comprising an outgoing e-mail server configured to send an e-mail message when a message from the medical device indicates the medical device requires attention.
(Currently Amended) A system according to claim 5, wherein the e-mail message comprises a URL of a web page that contains additional information about the status of the medical device.
(Currently Amended) A method for storing and retrieving non-contiguous medical device data, the method comprising:
connecting a medical device, via a computer network that is subject to occasional gaps in connectivity, to a media server;
automatically repeatedly capturing, by the medical device, status information about the medical device and sending, by the medical device, messages containing the captured status information, via the computer network, to the media server;
automatically recording in a network connectivity log, coupled to the media server, (a) times at which the medical device connects to the computer network and (b) times at which the medical device disconnects from the computer network;
receiving, by the media server, the messages from the medical device via the computer network; 
storing, by the media server, status information from the received messages into thethe
receiving, by the media server, a status request for status information stored in the media file, the status request includes a status information time at which the requested status information was captured at the medical device;
the media server is configured to calculate the index by: (1) locating a connect-disconnect pair in the network connectivity log that includes the status information time, (2) calculating a first offset from the stored media file beginning to a media file segment beginning at the medical device connect time of the connect-disconnect pair, (3) calculating a second offset from the media file segment beginning to the status information time, and (4) adding together the first offset and the second offset; 
requesting, by the media server from the data store using a provision request, a portion of the stored media file beginning at the calculated index; and
providing, by the media server in response to the status request, the portion of the stored media file beginning at the calculated index returned from the data store.
(Currently Amended) A method according to claim 7, further comprising:
storing digital media data in at least one archive file of the data store;
when the media file stores a predetermined amount of digital media data, copying the digital media data stored in the media file to the at least one archive file;
for each period of connectivity of the computer network, automatically recording, in the network connectivity log, information identifying one of the media file and the archive file;
accessing, by the media server in response to the status request, the network connectivity log and calculating an archive index, relative to an end of the archive file, wherein the media server is configured to calculate the archive index by: (1) locating a connect-disconnect pair in the network connectivity log that includes the status information time, (2) calculating a third offset from the archive file beginning to an archive segment beginning at the medical device connect time of the connect-disconnect pair, (3) calculating a fourth offset from the archive segment beginning to the status information time, and (4) adding together the third offset and the fourth offset;
requesting, by the media server from the data store via an archive provisional request, a portion of the stored archive file beginning at the calculated archive index; and
providing, by the media server, the portion of the stored archive file beginning at the calculated archive index returned from the data store.

(Previously Presented) A method according to claim 9, wherein the pop-up message comprises a URL of a web page that contains additional information about status of the medical device.
(Original) A method according to claim 7, further comprising automatically sending, by an outgoing e-mail server, an e-mail message when a message from the medical device indicates the medical device requires attention.
(Previously Presented) A method according to claim 11, wherein the e-mail message comprises a URL of a web page that contains additional information about status of the medical device.
(Currently Amended) A non-transitory computer-readable medium encoded with instructions that, when executed by a processor, establish processes for performing a computer-implemented method for storing and retrieving non-contiguous medical device data, the processes comprising:
a process configured to connect a medical device, via a computer network
a process configured to automatically repeatedly capture, by the medical device, status information about the medical device and send, by the medical device, messages containing the repeatedly captured status information, via the computer network, to the media server;
a process configured to automatically record in a network connectivity log, coupled to the media server,  (a) times at which the medical device connects to the computer network and (b) times at which the medical device disconnects from the computer network;
a process configured to store, in a data store, digital media data in a media file of the data store;
a process configured to provide, by the data store, a requested portion, less than all, of the stored media file in response to a provision request, wherein the provision request includes an index, relative to an end of the media file, that corresponds to the requested portion; 

a process configured to store, by the media server, status information from the received messages into the media file of the data store, such that the media server stores status information from consecutive received messages contiguously, in time order, in the media file with time gaps caused by the occasional gaps in connectivity of the computer network between the medical device and the media server; 
a process configured to receive, by the media server, a status request for status information stored in the media file, the status request includes a status information time at which the requested status information was captured at the medical device;
a process configured to access, by the media server, the network connectivity log and calculate an index, relative to an end of the media file, wherein the media server is configured to calculate the index by: (1) locating a connect-disconnect pair in the network connectivity log that includes the status information time, (2) calculating a first offset from the stored media file beginning to a media file segment beginning at the medical device connect time of the connect-disconnect pair, (3) calculating a second offset from the media file segment beginning to the status information time, and (4) adding together the first offset and the second; 
a process configured to request, by the media server from the data store via a provisional request, a portion of the stored media file beginning at the calculated index; and
a process configured to provide, by the media server in response to the status request, the portion of the stored media file beginning at the calculated index returned from the data store.


Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
35 USC § 101 – Subject Matter Eligibility Rejection
In light of the amendments, the instant application is subject matter eligible. The claims adequately reflect a practical application as outlined in Applicant’s Response filed February 2021 on p. 23 of 26. An indication McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03 (MPEP § 2106.05(a)(II)). The instant claims are directed towards a practical application by addressing a problem specifically arising in the realm of computer networks, intermittent connectivity between a medical device and a monitoring system. The claimed invention overcomes said technological problem with an unconventional technical solution rooted in computer network connectivity logging technology more similar to SRI Int’l, Inc v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019). Therefore, the instant application is subject matter eligible.
35 USC § 102/103 – Prior Art Rejections
The limitation in claims 1, 7, and 13 stating: a process configured to access, by the media server, the network connectivity log and calculate an index, relative to an end of the media file, wherein the media server is configured to calculate the index by: (1) locating a connect-disconnect pair in the network connectivity log that includes the status information time, (2) calculating a first offset from the stored media file beginning to a media file segment beginning at the medical device connect time of the connect-disconnect pair, (3) calculating a second offset from the media file segment beginning to the status information time, and (4) adding together the first offset and the second is free of the prior art. 
The most remarkable prior arts of record are as follows:
Barton et al. (US Patent Application No. 2009/0063193) [hereinafter Barton];
Alessandro Testa et al., Chapter 30. Services and Monitors for Dependability Assessment of Mobile Health Monitoring Systems, Services and Monitors for Dependability Assessment 
Blackmore et al. (US Patent App No 2006/0085518)[hereinafter Blackmore].
While Barton, Testa, and Blackmore teach on sending files between disparate devices with intermittent connectivity, all fail to teach on utilizing a transaction/event log with connection events to (1) locate a connect-disconnect pair in the network connectivity log that includes the status information time, (2) calculate a first offset from the stored media file beginning to a media file segment beginning at the medical device connect time of the connect-disconnect pair, (3) calculate a second offset from the media file segment beginning to the status information time, and (4) add together the first offset. Therefore, claims 1-13 are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore independent claims 1, 7, and 13 and dependent claims 2-6 and 8-12 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/J.L.J./
Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626